EXHIBIT 10.5

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT, dated as of                               , 2014
(this “Agreement”), is made by and between Starwood Waypoint Residential Trust,
a Maryland real estate investment trust (the “Company”), and
                                                     (“Indemnitee”).

 

WHEREAS, the Articles of Amendment and Restatement, as amended and supplemented
from time to time, of the Company (the “Charter”) and the Bylaws, as amended and
supplemented from time to time, of the Company (the “Bylaws”) provide for
indemnification by the Company of its trustees and officers as provided therein,
and Indemnitee has been serving and continues to serve as a trustee and/or
officer of the Company partly in reliance on such provision;

 

WHEREAS, to provide Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement;

 

WHEREAS, in order to induce Indemnitee to serve or continue to serve as a
trustee and/or officer of the Company and in consideration of Indemnitee’s so
serving, the Company desires to indemnify Indemnitee and to make arrangements
pursuant to which Indemnitee may be advanced or reimbursed expenses incurred by
Indemnitee in certain proceedings described below, according to the terms and
conditions set forth below;

 

NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:

 

1.                                      (a)                                
Third-Party Proceedings.  The Company shall indemnify Indemnitee to the maximum
extent permitted by Maryland law, except as otherwise provided in Section 3 of
this Agreement, if Indemnitee is or was a party or is threatened to be made a
party to any threatened, pending or completed suit, action, claim, proceeding,
arbitration or alternative dispute resolution mechanism, investigation,
administrative hearing, whether civil, criminal, administrative or investigative
(any such suit, action, proceeding, arbitration or alternative dispute
resolution mechanism, investigation, administrative hearing being referred to
herein as a “Proceeding”) (other than an action by or in the right of the
Company or any Subsidiary (as defined below) of the Company) by reason of the
fact that Indemnitee is or was an officer, trustee, employee or agent of the
Company or any subsidiary or affiliated entity (each, a “Subsidiary”) of the
Company, by reason of any action or inaction on the part of Indemnitee while an
officer, trustee, employee or agent of the Company or any Subsidiary of the
Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as an officer, trustee, employee or agent of another
Person (as defined in Section 5(d)), against expenses (including reasonable
attorneys’ fees, investigation expenses, expert witnesses’ and other expenses),
judgments, fines and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee in connection with the defense
and/or settlement of such Proceeding (collectively, “Expenses”) if Indemnitee
(i) acted in good faith and in a manner Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company and its shareholders,
(ii) did

 

--------------------------------------------------------------------------------


 

not actually receive an improper personal benefit in money, property or services
and (iii) with respect to any criminal action or proceeding, had no reasonable
cause to believe his conduct was unlawful.

 

(b)                                 Proceedings by or in the Right of the
Company or any Subsidiary.  The Company shall indemnify Indemnitee to the
maximum extent permitted by Maryland law, except as otherwise provided in
Section 3 of this Agreement, if Indemnitee is or was a party or is threatened to
be made a party to any threatened, pending or completed Proceeding by or in the
right of the Company or any Subsidiary of the Company by reason of the fact that
Indemnitee is or was an officer, trustee, employee or agent of the Company or
any Subsidiary of the Company or by reason of the fact that Indemnitee is or was
serving at the request of the Company as an officer, trustee, employee or agent
of another Person, against Expenses in each case to the extent actually and
reasonably incurred by Indemnitee if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its shareholders, provided that no indemnification
shall be made in respect of any Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Company and its shareholders unless and only
to the extent that the Circuit Court of the State of Maryland, or the court in
which such Proceeding shall have been brought or is pending, shall determine
that in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for expenses, and then only to the extent that
the court shall determine.

 

(c)                                  Selection of Counsel.  If the Company shall
be obligated under Section 1(a) or (b) hereof to pay Expenses of Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by Indemnitee (who shall not unreasonably withhold such approval), upon
the delivery to Indemnitee of written notice of its election to do so.  After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that, (i) Indemnitee
shall have the right to employ his counsel in any such proceeding at
Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized in writing by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense and shall have
notified the Company in writing thereof, (C) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between Indemnitee and other
indemnitees of the Company being represented by counsel retained by the Company
in the same Proceeding and shall have notified the Company in writing thereof,
or (D) the Company shall not, in fact, have employed counsel to assume the
defense of such Proceeding within a reasonable time frame, then the reasonable
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.

 

2.                                      Contribution.  If, when Indemnitee has
met the applicable standard of conduct, the indemnification provisions set forth
in Section 1 should, under applicable law, be to any extent unenforceable, then
the Company agrees that it shall be treated as though it is or was a party to
the threatened, pending or completed Proceeding in which Indemnitee is or was
involved and that the Company shall contribute to the amounts paid or payable by
Indemnitee as a result of Expenses in third-party Proceedings in such proportion
as is appropriate to reflect the relative

 

2

--------------------------------------------------------------------------------


 

fault of the Company on the one hand and Indemnitee on the other in connection
with such action or inaction, or alleged action or inaction, as well as any
other relevant equitable considerations.

 

For purposes of this Section 2, the relative fault shall be determined by
reference to, among other things, the fault of the Company and all of its
trustees, officers, employees and agents (other than Indemnitee), as a group and
treated as one entity, and such group’s relative intent, knowledge, access to
information and opportunity to have altered or prevented the action or inaction,
or alleged action or inaction, forming the basis for the threatened, pending or
contemplated Proceeding, and Indemnitee’s relative fault in light of such
factors on the other hand.

 

3.                                      Limitations to Rights of Indemnification
and Advancement of Expenses.  Except as otherwise provided in Section 9 of this
Agreement, Indemnitee shall not be entitled to indemnification or advancement of
Expenses (collectively, “Indemnified Amounts”) under this Agreement:

 

(a)                                 with respect to any Proceeding initiated,
brought or made by or on behalf of Indemnitee (i) against the Company, unless a
Change in Control (as defined in Section 3(h) of this Agreement) shall have
occurred, or (ii) against any Person other than the Company, unless approved in
advance by the Board of Trustees of the Company (the “Board”);

 

(b)                                 on account of any Proceeding in which it
shall be determined by final judgment by a court having jurisdiction in the
matter that Indemnitee intentionally caused or intentionally contributed to the
injury complained of, with the knowledge that such injury would occur;

 

(c)                                  on account of Indemnitee’s conduct which
shall be determined by final judgment by a court having jurisdiction in the
matter that Indemnitee was knowingly fraudulent, deliberately dishonest or
engaged in willful misconduct or that Indemnitee received an improper personal
benefit in money, property or services;

 

(d)                                 for any Indemnified Amounts incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, to the extent that a court of competent jurisdiction
determines that any of the material assertions made by Indemnitee in such
Proceeding was not made in good faith or was frivolous;

 

(e)                                  for any Indemnified Amounts which have been
paid to Indemnitee by an insurance carrier under a policy of officers’ and
trustees’ liability insurance maintained by the Company;

 

(f)                                   if the Company has a class of equity
securities registered pursuant to Section 12 of the Exchange Act (as hereinafter
defined), for any Indemnified Amounts or the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16 (b) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
similar successor statute; or

 

3

--------------------------------------------------------------------------------


 

(g)                                  if it shall be determined by final judgment
by a court having jurisdiction in the matter that such indemnification is not
lawful.

 

(h)                                 “Change in Control” means the occurrence of
any of the following events:

 

(i)                                     the Company is merged, consolidated or
reorganized into or with another corporation or other entity and, as a result of
such merger, consolidation or reorganization, less than a majority of the
combined voting power of the then-outstanding securities of such corporation or
entity immediately after such transaction are held in the aggregate by the
holders of voting stock immediately prior to such transaction;

 

(ii)                                  the Company sells or otherwise transfers
all or substantially all of its assets to another corporation or other entity in
which, after giving effect to such sale or transfer, the holders of voting stock
of the Company immediately prior to such sale or transfer hold in the aggregate
less than a majority of the combined voting power of the then-outstanding
securities of such other corporation;

 

(iii)                               if the Company has a class of equity
securities registered pursuant to Section 12 of the Exchange Act, there is a
report filed on Schedule 13D or Schedule TO (or any successor schedule, form or
report or item therein), each as promulgated pursuant to the Exchange Act,
disclosing that any person or entity, other than any shareholder of the Company
(and its affiliates) owning 10% or more of the Company’s voting stock on the
date hereof has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation promulgated under
the Exchange Act) of securities representing 50% or more of the combined voting
power of the Company’s voting stock; or

 

(iv)                              if, during any period of two (2) consecutive
years, individuals who at the beginning of any such period constitute the Board
cease for any reason to constitute at least a majority thereof; provided,
however, that for purposes of this clause (iv) each trustee of the Company who
is first elected, or first nominated for election by the Company’s shareholders,
by a vote of at least a majority of the trustees of the Company (or a committee
of the Board) then still in office who were trustees of the Company at the
beginning of any such period shall be deemed to have been a trustee of the
Company at the beginning of such period.

 

Notwithstanding the provisions of clause (iii) above, unless otherwise
determined in the specific case by majority vote of the Board, a “Change in
Control” shall not be deemed to have occurred solely because the Company, any
Subsidiary or any employee stock ownership plan or other employee benefit plan
of the Company or any Subsidiary either files or becomes obligated to file a
report or a proxy statement under or in response to Schedule 13D, Schedule TO or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing beneficial ownership by it of shares of voting stock
of the Company, whether in excess of 50% or otherwise.

 

(i)                                     “Affiliate” means (i) any person
directly or indirectly controlling, controlled by or under common control with
any such other person, (ii) any officer or general

 

4

--------------------------------------------------------------------------------


 

partner of such other person, and (iii) any legal entity for which such person
acts an executive officer or general partner.

 

4.                                      Procedure for Determination of
Entitlement to Indemnification.

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Secretary of the Company a written
request for payment of the appropriate Indemnified Amounts, including with such
request such documentation and information as is reasonably available to
Indemnitee and reasonably necessary to determine whether and to what extent
Indemnitee is entitled to such Indemnified Amounts.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.

 

(b)                                 The Company shall pay Indemnitee the
appropriate Indemnified Amounts unless it is established that Indemnitee has not
met any applicable standard of conduct set forth in the Charter, the Bylaws or
Maryland law or is not otherwise entitled to receive the Indemnified Amounts
under this Agreement.  For purposes of determining whether Indemnitee is
entitled to Indemnified Amounts, in order to deny indemnification to Indemnitee
the Company has the burden of proof in establishing that Indemnitee did not meet
the applicable standard of conduct.  In this regard, a termination of any
Proceeding by judgment, order or settlement does not create a presumption that
Indemnitee did not meet the requisite standard of conduct; provided, however,
that the termination of any criminal proceeding by conviction, or a pleading of
nolo contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that Indemnitee did not meet the
applicable standard of conduct.

 

(c)                                  Any determination that Indemnitee has not
met the applicable standard of conduct required to qualify for indemnification
or is not otherwise entitled to receive the Indemnified Amounts under this
Agreement shall be made either (i) by the Board by a majority vote of a quorum
consisting of trustees who were not parties of such Proceeding or (ii) by
Independent Counsel (as defined below); provided that the manner in which (and,
if applicable, the Independent Counsel by which) the right to indemnification is
to be determined shall be approved in advance in writing by both the highest
ranking executive officer of the Company who is not party to such action
(sometimes hereinafter referred to as the “Senior Officer”) and by Indemnitee. 
In the event that such parties are unable to agree on the manner in which any
such determination is to be made, such determination shall be made by
Independent Counsel retained by the Company for such purpose, provided that such
counsel is approved in advance in writing by both the Senior Officer and
Indemnitee.  The reasonable fees and expenses of such Independent Counsel in
connection with making said determination contemplated hereunder shall be paid
by the Company, and, if requested by such counsel, the Company shall give such
counsel an appropriate written agreement with respect to the payment of their
reasonable fees and expenses and such other matters as may be reasonably
requested by such counsel.  Indemnitee may make a written objection to the
identity of the Independent Counsel so selected by the Company.  Such objection
may be asserted only on the ground that the Independent Counsel so selected may
not serve as Independent Counsel unless and until a court has determined that
such objection is without merit.  Either the Company or Indemnitee may petition
a court in the State of Maryland for resolution of any such objection which
shall have been made.

 

5

--------------------------------------------------------------------------------


 

The party with respect to whom an objection is favorably resolved shall be paid
all reasonable fees and expenses incident to the procedures of this
Section 4(c).  Upon the due commencement of any judicial proceeding pursuant to
Section 11 of this Agreement, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

(d)                                 The Company will use its commercially
reasonable efforts to conclude as soon as practicable any required determination
pursuant to subsection (c) above and promptly will advise Indemnitee in writing
with respect to any determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or basis for which
indemnification has been denied.  Indemnitee shall cooperate with the Person or
Persons making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such Person or Persons upon reasonable
advance request any documentation or information that is not privileged or
otherwise protected from disclosure and that is reasonably available to
Indemnitee and reasonably necessary to such determination.  Payment of any
applicable Indemnified Amounts will be made to Indemnitee within ten (10) days
after any determination of Indemnitee’s entitlement to such payment.

 

(e)                                  Notwithstanding the foregoing, Indemnitee
may, at any time after sixty (60) days after a claim for Indemnified Amounts has
been filed with the Company (or upon receipt of written notice that a claim for
Indemnified Amounts has been rejected, if earlier) and before three (3) years
after a claim for Indemnified Amounts has been filed, petition a court of
competent jurisdiction within the State of Maryland to determine whether
Indemnitee is entitled to indemnification under the provisions of this
Agreement, and such court shall thereupon have the exclusive authority to make
such determination unless and until such court dismisses or otherwise terminates
such action without having made such determination.  The court shall, as
petitioned, make an independent determination of whether Indemnitee is entitled
to indemnification as provided under this Agreement, irrespective of any prior
determination made by the Board or Independent Counsel.  If the court shall
determine that Indemnitee is entitled to indemnification as to any claim, issue
or matter involved in the Proceeding with respect to which there has been no
prior determination pursuant to this Agreement or with respect to which there
has been a prior determination that Indemnitee was not entitled to
indemnification hereunder, the Company shall pay Expenses actually and
reasonably incurred by Indemnitee in connection with such judicial
determination.

 

(f)                                   “Independent Counsel” means a law firm or
a member of a law firm that neither at the time in question, nor in the five
(5) years immediately preceding such time has been retained to represent (i) the
Company or Indemnitee in any matter material to either such party or (ii) any
other party to the Proceeding giving rise to a claim for indemnification under
this Agreement.  Notwithstanding the foregoing, the term “Independent Counsel”
shall not include any Person who, under the applicable standards of professional
conduct then prevailing under the laws of the State of Maryland, would be
precluded from representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

6

--------------------------------------------------------------------------------


 

5.                                      Presumptions and Effect of Certain
Proceedings.

 

(a)                                 In making a determination, with respect to
entitlement to indemnification hereunder, the Person or Persons making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 4 of this Agreement, and the Company shall bear the
burden of proof to rebut that presumption in connection with the making by any
Person or Persons of any determination contrary to that presumption.

 

(b)                                 The termination of any Proceeding or of any
claim, issue or matter therein by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company and its shareholders or, with
respect to any criminal action or proceeding, that Indemnitee had reasonable
cause to believe that his conduct was unlawful.

 

(c)                                  Indemnitee’s conduct with respect to an
employee benefit plan for a purpose he reasonably believed to be in the
interests of the participants in and beneficiaries of the plan shall be deemed
to be conduct that Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company and its shareholders.

 

(d)                                 For purposes of any determination
hereunder, Indemnitee shall be deemed to have acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company and its shareholders or, with respect to any criminal action or
proceeding, to have had no reasonable cause to believe his conduct was unlawful,
if his action was based on (i) the records or books of account of the Company or
another Person, including financial statements, (ii) information supplied to him
by the officers of the Company or another Person in the course of their duties,
(iii) the advice of legal counsel for the Company or another Person, or
(iv) information or records given or reports made to the Company or another
Person by an independent certified public accountant or by an appraiser or other
expert selected with reasonable care by the Company or another Person.  The term
“Person” as used in this Agreement shall mean any other individual or
corporation or any partnership, joint venture, trust, employee benefit plan or
other entity or enterprise.

 

6.                                      Success on Merits or Otherwise. 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or in defense of any claim, issue or matter therein, he shall be
indemnified against Expenses actually and reasonably incurred by him in
connection with the investigation, defense, settlement or appeal thereof.  For
purposes of this Section 6, the term “successful on the merits or otherwise”
shall include, but not be limited to, (i) any termination, withdrawal or
dismissal (with or without prejudice) of any Proceeding (or any claim, issue or
matter therein) against Indemnitee without any express finding of liability or
guilt against him, (ii) the expiration of 180 days after the making of any claim
or threat of a Proceeding without the institution of the same and without any
promise of payment or payment made to induce a

 

7

--------------------------------------------------------------------------------


 

settlement or (iii) the settlement of any Proceeding (or any claim, issue or
matter therein) pursuant to which Indemnitee pays less than Ten Thousand Dollars
($10,000.00).

 

7.                                      Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of Expenses of Indemnitee in connection with any
Proceeding, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

8.                                      Costs.  The Company shall also be solely
responsible for paying (i) all reasonable expenses incurred by Indemnitee to
enforce this Agreement, including, but not limited to, the costs incurred by
Indemnitee to obtain court-ordered indemnification pursuant to Section 11,
regardless of the outcome of any such application or proceeding, and (ii) all
costs of defending any Proceedings challenging payments to Indemnitee under this
Agreement.

 

9.                                      Advance of Expenses.

 

(a)                                 Indemnitee hereby is granted the right to
receive in advance of a final, nonappealable judgment or other final
adjudication of a Proceeding (a “Final Determination”) the amount of any
Expenses incurred by Indemnitee in connection with any Proceeding (such amounts
so expended or incurred being referred to as “Advanced Amounts”).

 

(b)                                 In making any written request for Advanced
Amounts, Indemnitee shall submit to the Company a schedule setting forth in
reasonable detail the dollar amount of Expenses expended or incurred and
expected to be expended.  Each such listing shall be supported by the bill,
agreement or other documentation relating thereto, each of which shall be
appended to the schedule as an exhibit.  In addition, before Indemnitee may
receive Advanced Amounts from the Company, Indemnitee shall provide to the
Company (i) a written affirmation of Indemnitee’s good faith belief that the
applicable standard of conduct set forth in the Charter, the MGCL and the Bylaws
required for indemnification by the Company has been satisfied by Indemnitee,
and (ii) a written undertaking by or on behalf of Indemnitee to repay the
Advanced Amounts if it shall ultimately be determined that Indemnitee has not
satisfied any applicable standard of conduct or is not otherwise entitled to
receive indemnification under this Agreement.  The written undertaking required
from Indemnitee shall be an unlimited general obligation of Indemnitee but need
not be secured.  The Company shall pay to Indemnitee all Advanced Amounts within
twenty (20) days after receipt by the Company of all information and
documentation required to be provided by Indemnitee pursuant to this subsection.

 

10.                               Indemnification for Expenses of a Witness. 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of any event or occurrence related to the fact that
Indemnitee is or was an officer, trustee, employee or agent of the Company or
any Subsidiary of the Company, or is or was serving at the request of the
Company as an officer, trustee, employee or agent of another Person, a witness
in any Proceeding, whether instituted by the Company or any other party, and to
which Indemnitee is not a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.

 

8

--------------------------------------------------------------------------------


 

11.                               Enforcement.

 

(a)                                 If a claim for indemnification or
advancement of Expenses made to the Company pursuant to Section 4 or 9 is not
timely paid in full to Indemnitee by the Company as required by Section 4 or 9,
respectively, Indemnitee shall be entitled to seek judicial enforcement of the
Company’s obligations to make such payment in an appropriate court of the State
of Maryland or Illinois.  In the event that a determination is made that
Indemnitee is not entitled to indemnification or advancement of Expenses
hereunder, (i) Indemnitee may seek a de novo adjudication of Indemnitee’s
entitlement to such indemnification or advancement by an appropriate court of
the State of Maryland or Illinois; (ii) any such judicial proceeding shall not
in any way be prejudiced by, and Indemnitee shall not be prejudiced in any way
by, such adverse determination; and (iii) in any such judicial proceeding the
Company shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses under this Agreement.  Indemnitee
shall commence a proceeding seeking an adjudication of Indemnitee’s right to
indemnification or advancement of Expenses pursuant to the preceding sentence
within six (6) months following the date on which Indemnitee first has the right
to commence such proceeding pursuant to this Section 11(a).

 

(b)                                 The Company shall be precluded from
asserting in any judicial proceeding commenced pursuant to the provisions of
Section 11(a) that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court that the
Company is bound by all the provisions of this Agreement.

 

(c)                                  In any action brought under this
Section 11, it shall be a defense to a claim for indemnification (other than an
action brought to enforce a claim for advancement of expenses) that Indemnitee
has not met the standards of conduct which make it permissible under the
Charter, the MGCL and the Bylaws for the Company to indemnify Indemnitee for the
amount claimed.  The burden of proving such defense shall be on the Company.

 

12.                               Liability Insurance and Funding.  To the
extent the Company maintains an insurance policy or policies providing trustees’
and officers’ liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any trustee or officer of the Company.  If, at the time
of the receipt of a notice of a claim pursuant to Section 4 hereof, the Company
has trustees’ and officers’ liability insurance in effect, the Company shall
give prompt notice of the commencement of any Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.  The Company
shall have no obligation to obtain or maintain such insurance.

 

13.                               Merger or Consolidation.  In the event that
the Company shall be a constituent corporation in a merger, consolidation or
other reorganization, the Company shall require as a condition thereto, (a) if
it shall not be the surviving, resulting or acquiring corporation therein, the
surviving, resulting or acquiring corporation to agree to indemnify Indemnitee
to the full extent provided herein, and (b) whether or not the Company is the
surviving, resulting or

 

9

--------------------------------------------------------------------------------


 

acquiring corporation therein, Indemnitee shall also stand in the same position
under this Agreement with respect to the surviving, resulting or acquiring
corporation as Indemnitee would have with respect to the Company if the
Company’s separate existence had continued; provided, however, that in the event
the surviving entity in any such merger or consolidation shall be formed in a
state other than the State of Maryland under the MGCL or in Maryland under
another statute and the laws of such other state or such statute provide greater
rights of indemnification and advancement of Expenses than are provided under
the MGCL or the law of Maryland, the Indemnitee shall have such rights to the
extent they are greater as provided pursuant to the laws of such other state or
such other statute.

 

14.                               Nondisclosure of Payments.  Except as
expressly required by federal securities laws or other applicable laws or
regulations or by judicial process, Indemnitee shall not disclose any payments
made under this Agreement, whether indemnification or advancement of Expenses,
unless prior written approval of the Company is obtained.

 

15.                               Nonexclusivity and Severability; Subrogation.

 

(a)                                 The right to indemnification and advancement
of Expenses provided by this Agreement shall not be exclusive of any other
rights to which Indemnitee may be entitled under the Charter, the Bylaws, the
MGCL, Maryland law or any other statute, insurance policy, agreement, vote of
shareholders of the Company or of the Board (or otherwise), both as to actions
in his official capacity and as to actions in another capacity while holding
such office, and shall continue after Indemnitee has ceased to be a trustee or
officer of the Company and shall inure to the benefit of his heirs, executors
and administrators; provided, however, that to the extent Indemnitee otherwise
would have any greater right to indemnification and/or advancement of Expenses
under any provision of the Charter, the Bylaws or any provision of the MGCL or
Maryland law, Indemnitee shall be deemed to have such greater right pursuant to
this Agreement; and, provided, further, that to the extent that any change is
made to the MGCL or Maryland law (whether by legislative action or judicial
decision), the Charter and/or the Bylaws that permits any greater right to
indemnification and/or advancement of Expenses than that provided under this
Agreement as of the date hereof, Indemnitee shall be deemed to have such greater
right pursuant to this Agreement.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment, alteration or repeal.

 

(b)                                 If any provision or provisions of this
Agreement are held to be invalid, illegal or unenforceable for any reason
whatsoever:  (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, all portions of any
provisions of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (ii) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any provisions of this Agreement containing
any such provision held to be invalid, illegal or unenforceable that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

10

--------------------------------------------------------------------------------


 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all actions necessary to secure such rights, including execution of
such documents as are necessary to enable the Company to bring suit to enforce
such rights.

 

16.                               Notices.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed duly given (i) if delivered by hand and receipted for by the party
addressed, on the date of such receipt, of (ii) if mailed by domestic certified
or registered mail with postage prepaid, on the third business day after the
date postmarked.  Addresses for notice to either party are as shown on the
signature page of this Agreement or as subsequently modified by written notice.

 

17.                               Mutual Acknowledgement.  Both the Company and
Indemnitee acknowledge that in certain instances federal law or public policy
may override applicable state law and prohibit the Company from indemnifying
Indemnitee under this Agreement or otherwise.  For example, the Company and
Indemnitee acknowledge that the Securities and Exchange Commission has taken the
position that indemnification is not permissible for liabilities arising under
certain federal securities laws and federal legislation prohibits
indemnification for certain ERISA violations.  Indemnitee understands and
acknowledges that the Company shall not be required to provide indemnification
or advance Expenses in violation of any law or public policy.

 

18.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland,
without giving effect to principles of conflict of laws.

 

19.                               Consent to Jurisdiction.  The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the States of Maryland and Illinois for all purposes in connection with any
action, suit or proceeding which arises out of or relates to this Agreement.

 

20.                               Identical Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  Only one such counterpart signed by the party against whom
enforcement is sought needs to be produced to evidence the existence of this
Agreement.

 

21.                               Modification; Survival.  This Agreement may be
modified only by an instrument in writing signed by both parties hereto.  The
provisions of this Agreement shall survive the death, disability or incapacity
of Indemnitee or the termination of Indemnitee’s service as a tustee or officer
of the Company and shall inure to the benefit of Indemnitee’s heirs, executors
and administrators.

 

22.                               Waiver.  Failure to insist upon strict
compliance with any of the terms or provisions hereof shall not be deemed a
waiver of such term or provision, nor shall any waiver or relinquishment of any
right or remedy hereunder at any one or more times be deemed a waiver of such
right or remedy at any other time or times.  Such waiver of any term or
condition of this

 

11

--------------------------------------------------------------------------------


 

Agreement shall not affect any other term or condition of this Agreement which
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STARWOOD WAYPOINT RESIDENTIAL TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

12

--------------------------------------------------------------------------------